DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 1 is withdrawn – currently amended.
Claims 2-10 are withdrawn.
Claim 11 is currently amended.
Claims 12-19 are original.
Claim 20 is currently amended.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected with traverse in the reply filed on 10/05/2021. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter

Claims 11-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, closest prior art newly made of record Martin (US 2020/0288780) discloses: a holder (see vapor dispense 1000 of [0069]) for use with a removable and replaceable substrate cartridge (see cartridge 1004 of [0069]).
Martin does not disclose:
“Martin does not disclose: that the cartridge includes a heat source (see [0018] – the heat source is within the holder and not the cartridge)”
and
“wherein the rotating end portion comprises a plurality of openings defined therethrough, the openings configured to provide the heat source with exposure to air”.
In the same field of endeavor of smoking articles as Martin, Vakilian (US 1388222) discloses:
“wherein the rotating end portion (see outer tubular casing and inner tubular casing) comprises a plurality of openings (See apertures of claims 3 and 4) defined therethrough, the openings configured to provide the heat source with exposure to air (see air of pp. 2, ll. 10-19)”.
To add the openings in the rotating portion as in Vakilian in the smoking/vaping apparatus of Martin would have been the selection of a known design for its intended uses and improved the aeration of the tobacco (Id.), which was desirable in Martin.
Therefore, the combination Martin/Vakilian fails to disclose, as required by independent claim 11:
“a cartridge that includes a heat source”.

None of the cited prior art or any prior art available remedies the deficiencies of Martin  Vakilian or even a forced combination of Memari / Vakilian would not read on, disclose or render obvious the claimed holder when considered as a whole.
Therefore, claim 11 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
This application is in condition for allowance except for the following formal matters: 
As discussed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743